PER CURIAM.
This action was brought to recover from the defendant certain sums of money the plaintiff claims should stand to his credit on defendant’s books. Defendant obtained judgment, and the plaintiff appeals.
One of the items in dispute was a check of $15, which defendant asserted was deposited by the plaintiff and turned out to be “no good,” and the amount deducted from plaintiff’s account. Plaintiff denied the deposit of the check in question. He was the only witness in support of his case. Two employés of the defendant were called by the defendant and gave testimony tending to sustain the defendant’s contention. The following is the conclusion of the record of the trial:
“The Court: Has your bank got the deposit slips made by this plaintiff on September 28th, September 24th, or even as far back as September 11th?
“Witness: I believe so.
“Both sides rest, with the right to the defendant, with the plaintiff’s consent, to submit to the court any deposit slips of the defendant made in September, by next Monday, September 30, 1907.”
Pursuant to this stipulation, on October 1,1907, the defendant submitted, and the court received, as appears by the record, an affidavit of one Harry Morgan, in the employ of defendant as note teller, explaining the inability to produce the deposit slips referred to in the stipulation, and giving important and material additional testimony in defendant’s behalf. Morgan had not been called upon the trial. The contents of the affidavit went far beyond the scope contemplated by the stipulation, and its receipt and consideration constituted error that demands a reversal of the judgment.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.